Case 19-50337-JKS   Doc 57-6   Filed 05/10/21   Page 1 of 5




      EXHIBIT F
                      Case
                    Case   19-50337-JKSDoc
                         17-12560-BLS    Doc 57-6 Filed
                                           2389      Filed 05/10/21 Page
                                                         08/21/18     Page 2 of
                                                                         165 of 5503



                                              EXHIBIT E


                                        Wind-Down Business Plan




01:23482975.3
         171456.4
                      Case
                    Case   19-50337-JKSDoc
                         17-12560-BLS    Doc 57-6 Filed
                                           2389      Filed 05/10/21 Page
                                                         08/21/18     Page 3 of
                                                                         166 of 5503



         As of the Plan's Effective Date, the Wind-Down Entity will own real estate assets that include
         land suitable for the development of custom single-family homes, under construction homes
         that are expected to be completed over the next twenty-four (24) months, and new custom
         homes recently constructed and awaiting sale. The real estate assets are located predominately
         in the Los Angeles area of Southern California, with one house under renovation in New York
         City, two new custom homes under construction in the Snowmass area of Colorado, and several
         residential home sites in the Carbondale area of Colorado. The Wind-Down Entity also will have
         real estate interests in various U.S. cities, resulting from the Debtors' interests in “Riverdale,” a
         former real estate lender segment that presently owns mortgages and foreclosed real estate
         relating to loans that were extended to non-debtor borrowers.

         The business plan for the Wind-Down Entity is premised on the orderly disposition of its real
         estate assets through April 2021. Custom homes that are under construction as of the Plan's
         Effective Date will be completed and sold to third parties. Recently completed homes and
         certain land holdings suitable for residential development will also be sold to third parties.
         During the construction and disposition period, the Wind-Down Entity will incur construction
         costs, sales and marketing expenses, typical operating costs and will have working capital
         needs. The business plan contemplates that all assets will be sold by April 2021. Based on the
         various conditions and assumptions of the business plan, the estimated net recovery proceeds
         to the Liquidation Trust are expected to be approximately $521 to $583 million.

         As of the date of the filing of the Disclosure Statement, the Debtors have consummated
         33 property sales that have generated net sale proceeds of approximately $106.1 million. In
         addition, there are currently 16 properties in escrow that are projected to generate
         approximately $23.6 million in additional sale proceeds, presuming these sales close on their
         current terms. There are also 20 properties in Southern California that are presently listed for
         sale by various brokers in the aggregate amount of approximately $263 million. The Debtors
         expect that a majority of these properties will be sold during the pre-confirmation period, i.e.,
         prior to the end of 2018. Notwithstanding the foregoing, the ultimate closings of properties
         currently listed for sale are subject to market conditions and various external factors that are
         not within the Debtors’ control, thus actual results may differ materially from these projections.




01:23482962.1

         171324.2
                       Case
                     Case   19-50337-JKSDoc
                          17-12560-BLS    Doc 57-6 Filed
                                            2389      Filed 05/10/21 Page
                                                          08/21/18     Page 4 of
                                                                          167 of 5503



WOODBRIDGE
SUMMARY PROJECTED CASH FLOWS
for the period February 1, 2018 through June 30, 2021
($ in thousands, Undiscounted)




                                                                 TOTAL              TOTAL THROUGH              TOTAL POST
                                                                FUTURE               CONFIRMATION             CONFIRMATION
                                                               CASH FLOW               (NOV-2018)           (DEC-18 TO JUN-21)

        Final Exit Year                                            2021

        Wind-Down Entity
         Net Revenues                                             $843,117    (a)           $209,445                   $633,672
         Total Costs                                              (234,315)   (b)            (95,726)                  (138,590)
         DIP Financing, Net                                         (5,508)   (c)             (5,508)                         0
         Restructuring Costs                                       (53,071)                  (45,929)                    (7,142)
         Liquidation Trust Board, D&O & Other                       (4,410)                        0                     (4,410)
         Liquidation Trust Funding                                  (5,000)                   (5,000)                         0
         Cash/Working Capital                                       43,109    (d)             28,109                     15,000
         Other Plan Disbursements                                   (1,252)   (e)               (432)                      (820)
            Net CF Available for Distribution                      582,668    (f)             84,958                    497,710
              to the Liquidation Trust

        Liquidation Trust
          Use of Liquidation Trust Seed Funding Cash                  5,000 (g)                     0                      5,000
          Total Liquidation Trust Costs                              (8,605) (h)                    0                     (8,605)
             Net Liquidation Trust Costs                             (3,605)                        0                     (3,605)

          Net Recoveries                                          $579,063                   $84,958 (i)               $494,105




  (a) Net of selling costs, prior seller carry, warranty reserves and asset sales reserves.
  (b) Includes project costs, property taxes, insurance, HOA, overhead and other costs.
  (c) DIP loan interest and fees.
  (d) Operating cash, including sales reserves.
  (e) Includes Priority Tax Claims, Class 1: Other Secured Claims and Class 2: Priority Claims not otherwise reflected above.
  (f) Net cash flow available for distribution to the Liquidation Trust (net of the Liquidation Trust Seed Funding of $5 million);
      does not include revenues or expenses of the Liquidation Trust.
  (g) Liquidation Trust Seed Funding from the Wind-Down Entity.
  (h) Includes Trustee, Board and other professional fees for the Trust. Excludes litigation related costs and recoveries.
  (i) Projected amount available for the Liquidation Trust to distribute - high case scenario.




                                                                                                                                     8/3/2018
                              Case
                            Case   19-50337-JKSDoc
                                 17-12560-BLS    Doc 57-6 Filed
                                                   2389      Filed 05/10/21 Page
                                                                 08/21/18     Page 5 of
                                                                                 168 of 5503



WOODBRIDGE
SUMMARY POST CONFIRMATION CASH FLOWS
for the period February 1, 2018 through June 30, 2021
($ in thousands, Undiscounted)



                                                                                                              POST CONFIRMATION



                                                                 TOTAL POST                 Dec-18             CY                CY              CY
                                                                CONFIRMATION                 2018             2019              2020            2021

          Final Exit Year                                             2021

          Wind-Down Entity
           Net Revenues                                                $633,672    (a)         $11,382        $268,276           $222,725       $131,290
           Total Costs                                                 (138,590)   (b)         (12,269)        (92,510)           (29,684)        (4,126)
           Restructuring Costs                                           (7,142)                (3,613)         (3,529)                 0              0
           Liquidation Trust Board, D&O & Other                          (4,410)                     0          (2,030)            (1,360)        (1,020)
           Cash/Working Capital                                          15,000    (c)           4,500          (4,500)                 0         15,000
           Other Plan Disbursements                                        (820)                                  (820)
              Net CF Available for Distribution                         497,710    (d)                (0)      164,886            191,680        141,144
                to the Liquidation Trust

          Liquidation Trust
            Use of Liquidation Trust Seed Funding Cash                     5,000                 3,561            1,439                    0             0
            Total Liquidation Trust Costs                                 (8,605)               (3,561)          (2,895)              (2,149)            0
               Net Liquidation Trust Costs                                (3,605) (e)                0           (1,456)              (2,149)            0

          Net Cash Flow after Liquidation Trust Costs                  $494,105                      ($0)     $163,429           $189,531       $141,144



   (a) Net of selling costs, prior seller carry, warranty reserves and asset sales reserves.
   (b) Includes project costs, property taxes, insurance, HOA, overhead and other costs.
   (c )Beginning cash balance / working capital funding for Wind Down Entity.
   (d) Net cash flow available for distribution to the Liquidation Trust (net of the Liquidation Trust Seed Funding of $5 million);
       does not include revenues or expenses of the Liquidation Trust.
   (e) Includes Trustee, Board and other professional fees for the Trust. Excludes litigation related costs and recoveries.




                                                                                                                                                      8/3/2018
